Order filed July 14, 2015




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                NO. 14-15-00168-CV
                                     ____________

                             KAMAL KADI, Appellant

                                           V.

AUTUMN CHACE HOMEOWNER'S ASSOCIATION, INC. & CREATIVE
             MANAGEMENT COMPANY, Appellees


                On Appeal from County Civil Court at Law No. 1
                             Harris County, Texas
                       Trial Court Cause No. 1050834

                                       ORDER

      Appellant’s brief was filed on March 5, 2015. The court has determined that
appellant has not properly presented this cause in the brief on file. Appellant failed
to substantially comply with Rule 38 of the Texas Rules of Appellate Procedure.
See Tex. R. App. P. 38.1(c), (d), (f), (g), and (i).

      Accordingly, pursuant to Rule 38.9, the court orders appellant to rebrief. See
Tex. R. App. P. 38.9. Appellant’s amended brief is due within 30 days of the date
of this order and appellee’s responsive brief shall be due 30 days after appellant’s
revised brief is filed. If appellant fails to file his brief within 30 days of the date of
this order, the appeal will be dismissed for want of prosecution. See Tex. R. App.
P. 42.3(b).



                                        PER CURIAM



Panel consists of Justices Christopher, Brown and Wise.